                                         Case 4:18-cv-00517-YGR Document 21-1 Filed 07/17/19 Page 1 of 1




                                   1                                      UNITED STATES DISTRICT COURT

                                   2                                     NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     PHILLIP PULLUM,                                     Case No. 4: 18-cv-00517-YGR
                                                           Plaintiffs,
                                   5
                                                                                             CERTIFICATE OF SERVICE
                                                   v.
                                   6

                                   7     RYAN TAJAGUE,
                                                           Defendants.
                                   8

                                   9

                                  10   I, the undersigned, hereby certify that:

                                  11       (1)      I am an employee in the Office of the Clerk, U.S. District Court, Northern District of
                                                    California; and
                                  12
Northern District of California
 United States District Court




                                  13       (2)      On 7/17/2019, I SERVED a true and correct copy(ies) of the attached, by placing said
                                                    copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14                depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an
                                                    interoffice delivery receptacle located in the Clerk’s office.
                                  15

                                  16
                                        Linda Teasley- Pearson
                                  17    4777 Grouse Run Dr., #107
                                  18    Stockton, CA 95207

                                  19

                                  20   Dated: 7/17/2019

                                  21
                                                                                         Susan Y. Soong
                                  22                                                     Clerk, United States District Court
                                  23
                                                                                         By:________________________
                                  24                                                     Frances Stone, Deputy Clerk to
                                                                                         the Honorable Yvonne Gonzalez Rogers
                                  25

                                  26

                                  27

                                  28
                                       Service_Certificate _CRD
                                       rev. August 2018
